Case: 4:20-cv-00643-SRC Doc. #: 33-1 Filed: 09/11/20 Page: 1 of 3 PageID #: 1445




                        Exhibit A
Case: 4:20-cv-00643-SRC Doc. #: 33-1 Filed: 09/11/20 Page: 2 of 3 PageID #: 1446




                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ROBERT A. LEVY, D.M.D., LLC, et al.,                    )
on behalf of                                            )
themselves and all others similarly situated,           )
                                                        )
                 Plaintiffs,                            )
                                                        )      Case No.: 4:20-cv-00643-SRC
v.                                                      )
                                                        )
HARTFORD FINANCIAL SERVICES                             )
GROUP INC, DBA THE HARTFORD,                            )
et al.                                                  )
                                                        )
                 Defendants.                            )

                           DECLARATION OF ROXANNA K. CARR

     I, Roxanna K. Carr, hereby declare as follows:

     1. I am a paralegal employed by the Law Office of Richard S. Cornfeld, LLC. I make this

Declaration under penalty of perjury based on my personal knowledge.

     2. I write this Declaration to identify Exhibits to Plaintiffs’ Memorandum in Opposition to

Hartford Services Group, Inc.’s Motion to Dismiss

     3. Exhibit B is a true and correct copy of a page from Bloomberg.com entitled, “Douglas G

Elliot ‘Doug.’” It is available at https://www.bloomberg.com/profile/person/3700927 (accessed

9/11/2020).

     4. Exhibit C is a true and correct copy of a page from linkedin.com entitled, Lisa Levin. It is

available at https://www.linkedin.com/in/lisa-levin-a2297b4a/ (accessed 9/11/2020).

     5. Exhibit D is a true and correct copy of a page from linkedin.com entitled, Susan Castaneda. It

is available at https://www.linkedin.com/in/susan-castaneda-8479b950/ (accessed 9/11/2020).

     6. Exhibit E is a true and correct copy of a photo with its caption, taken from a page on

complianceweek.com entitled, Photos: Compliance Week 2019. The page is available at


                                                    1
Case: 4:20-cv-00643-SRC Doc. #: 33-1 Filed: 09/11/20 Page: 3 of 3 PageID #: 1447




https://www.complianceweek.com/best-of-cw2019/photos-compliance-week-2019/27132.article

(accessed 9/11/2020). It can be found by scrolling through a series of photos.

   7. Exhibit F is a true and correct copy of a page from facebook.com entitled, “Jackie Beamish.”

It is available at https://www.facebook.com/Jbeamer43 (accessed 9/11/2020).

   8. Exhibit G is a true and correct copy of a page from zoominfo.com entitled, “Charles

Weiner.” It is available at https://www.zoominfo.com/p/Charles-Weimer/-1814767848 (accessed

9/11/2020).

   I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on this 11th day of September, 2020.




                                                       /s/ Roxanna K. Carr
                                                       Roxanna K. Carr




                                                  2
